Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 12/17/2020. The Applicant has amended independent claim 1 and canceled claim 12.  However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8, 13, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al., US 9515316, in view of Chu, US 5523179, in further view of  JP 2015-76179, and still in further view of JP 06-52866 and Huang, US 9837651.
Regarding claim 1, Yokouchi et al., teaches a battery structure (abstract), comprising: 
a first current collector layer (reference 11); 
a first active material layer (reference 12), disposed on the first current collector layer (reference 11); 

Yokouchi et al., does not teach a ceramic spacer layer.
Chu teaches a battery comprising a ceramic spacer layer (col. 5, line 53-col. 6, line 2; col. 11, lines 43-51).
“In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents.” In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Chu into the teachings of Yokouchi et al., because Yokouchi teaches the advantages of a ceramic spacer: “polymeric, glass and/or ceramic materials are appropriate as electrolyte separators, as well as other materials known to those of skill in the art, such as, porous membranes and composites of such materials.  Preferably, however, the solid-state electrolyte separator is any suitable ceramic, glass, or polymer electrolyte.” (col. 5, lines 58-63). 
Yokouchi et al., does not disclose a first plastic frame (glue frame), disposed on a side wall of the spacer layer, the first plastic frame (glue frame)  having a protruding part, the protruding part extending to a top surface of the spacer layer; a second active material layer, disposed on the spacer layer  and the protruding part, isolated from the first active material layer via the spacer layer and the protruding part, wherein the protruding part extends partly over the top surface of the spacer layer between the spacer layer and the second active 
JP ‘179 in Fig. 1, 2A, and 5 disclose a first glue frame (30) (0013-0026; 0031-0032; 0034-0048). JP ‘179 discloses the frame 30 may have an arbitrary shape (outer shape);
 a through hole 30 is formed in the frame; 
the planar shape of the through hole 30 is equal to that of the battery 1; and
 that is preferable that the through hole 33 is set to have a dimension to accommodate the battery body 1 almost without any gap.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery structure of Yokouchi et al., with the glue frame of JP ‘179. One of ordinary skill in the art at the time of the invention would have been motivated to make the modification to provide a lithium-ion battery having a structure where the quality is excellent in productivity and easily stabilized in quality (0007; 0083).
Although JP ‘179 teaches a glue frame instead of the recited plastic frame, the plastic and the glue comprise the same types of materials (polyimide, epoxy, acrylic resin, silicone).
JP ‘866 in Fig. 1 discloses a glue frame (reference 7), covering the parts of a top surface of a n active material layer (references 6, 2) exposed from a spacer layer (reference 3), wherein a top of the first flue frame (reference 7) has a protruding part (0010 discloses “…In order to prevent current concentration, the present invention has an advantage in that, in the present invention, since the flow adhesive penetrates slightly inward from the periphery of each active material and the electrolyte…” The inward penetration of the adhesive would obviously provide the recited protruding part); (0007).

Yokouchi et al., and JP ‘866 discloses a glue frame covering the parts of the top surface of the active material layer exposed from the spacer layer, with a top of the first flue frame having a protruding part, the protruding part extending partly over a top surface of the spacer layer between the spacer layer and the second active material layer.
JP ‘866 in Fig. 1 discloses a glue frame (7) covering the parts of a top surface of an active material layer (6, 2) exposed from a spacer layer (3) wherein a top of the first flue frame (7) has a protruding part (0010) discloses “…In order to prevent current concentration, the present invention has an advantage in that, in the present invention, since the flow adhesive penetrates slightly inward from the periphery of each active material and the electrolyte…” The inward penetration of the adhesive would obviously provide the recited protruding part. (0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glue frame of the Yokouchi et al., combination in light of the teaching of JP ‘866.
One of ordinary skill in the art would have been motivated to make the modification to provide a thin battery that would have had high productivity, capable of absorbing an error in the positioning of pats (0004; 0006l 0012).
Yokouchi et al., and JP ‘866 does not disclose a glue frame having a protruding part, the protruding part extending to contact and partly cover a top surface of the spacer layer between the spacer and the second active material layer.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified the glue frame of the Yokouchi et al., by incorporating the glue frame of Huang.
With the modification, the Yokouchi et al., combination would be modified such that the adhesive layer (114 of Huang) would be coated on a top surface of the separator, between the separator and an active material layer of the modified Yokouchi et al., combination. The sealant layer 122 of Huang would be provided on an inner surface of the current collector of the modified Yokouchi. The sealant of Huang is diffused into the active material layer, the separator, and the adhesive layer, forming an overlapping interface (Fig. 9). The overlapping interface (123) is the protruding part extending partly over a top surface of the spacer layer between the spacer and the second active material layer.
One of ordinary skill in the art would have been motivated to make the modification to provide a bendable, strong electric core for lithium-ion film batteries, which would have been cost-effective, have high capacity and cycle performance, desirable life span, a simple structure, and an improved ability of gas resistance and moisture resistance (col. 2, lines 25-32).
Regarding claim 2, Yokouchi et al., combination  teaches bottom of the first glue frame (30 of JP ‘179) is disposed on the first current collector layer (11 of Yokouchi et al.) and the first glue frame (30 of JP  ‘179) is disposed on the first current collector layer (11 of Yokouchi et al.) and the first glue frame (30 of JP ‘179) enclose a periphery of the first active material layer (11 of Yokouchi et al.) and the spacer layer (3 of Yokouchi et al.).
claim 3, Yokouchi et al., teaches the area in the horizontal plane of the first active material layer (12) is smaller than the horizontal plane of the first current collector layer (11) to expose parts of the first collector layer (Fig. 1).
Regarding claim 4, JP’179 teaches the bottom of first plastic frame (glue frame 30) is attached to the first current collector layer (current collector 11) exposed from the first active material layer (active material 6, 2) and the first plastic frame (glue frame 30) encloses the side wall of the spacer layer (spacer 36) and of the first active material layer (active material 6, 2).Regarding claim 5,  JP ‘179 teaches a second plastic frame (70), the top of the second plastic frame (70) is connected to the second current collector (52) and the second plastic frame (70) enclose the peripheral of the second material layer (6, 2), the bottom of the second plastic frame (70) is connect to the first plastic frame (30).
Regarding claim 6, JP ‘179 teaches a second plastic frame (second glue frame 70 in Fig. 11a) and a third plastic frame (third glue frame; 0082), the second plastic frame (second glue frame) enclose the peripheral of the second current collector (52; Fig. 11a), the bottom of the second plastic frame (second glue frame 70) is connect to the top of the third plastic frame (third glue frame 70), the bottom of the third plastic frame (third glue frame 70) is connected to the top of the first plastic frame (first glue frame) (Fig. 11a of JP ‘179).
Regarding claim 7, JP ‘179 teaches first plastic frame (glue frame 30) and the second plastic  frame (second glue frame 70) have the better heterogeneous surface adhesion than the third plastic frame (0082), the third plastic frame (0082) has the best homogeneous surface adhesion in the first plastic frame (30), the second plastic frame (70) and the third plastic frame (0082).
claim 8, Yokouchi et al., teaches the battery structure of claim 1, wherein the first current collector or  the second current collector are conductive (i.e. metal foil); having a conductive surface of a circuit board would thus be obvious.
Regarding claim 13, Yokouchi et al., teaches the first active material layer, the second material layer and the spacer layer absorb an electrolyte, the electrolyte is liquid electrolyte (col. 15, lines 4-30) (see JP ‘179).
Regarding claim 14, Yokouchi et al., teaches an aluminum foil pouch to accommodate and enclose the battery (col. 9, lines 66-67 and col. 10, lines 1-16).
Regarding claim 17, Huang teaches the spacer layer further extends to all of side walls adjacent to the top surface (113’) of the first active material layer (col. 7, lines 48-51; col. 4, lines 31-44).

3.	Claims 9-11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al., US 5516315, in view of JP 2015-76179, and further view of JP 06-52866, and in further view of Huang, US 987651, and still in further view of Ishida et al., US 7166385.
Yokouchi et al., with JP ‘179 and JP ‘866 and Huang, teach a battery structure as described above.
Modified Yokouchi et al., et al., does not teach the claim limitations of claims 9-11, 15, 16.
Regarding claim 9, Ishida et al.,  teaches the materials of the first frame are selected from epoxy (col. 10, lines 35-42), acrylic resin (col. 3, lines 56-58 and col. 7, lines 13-18).
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 10, Ishida et al., teaches the materials of the first frame are selected from epoxy (col. 10, lines 35-42),  acrylic resin (col. 3, lines 56-58 and col. 7, lines 13-18).
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 11, Ishida et al., teaches the materials of the first plastic frame (glue frame), the second plastic frame and the third plastic frame are selected from epoxy (col. 10, lines 35-42),  acrylic resin (col. 3, lines 56-58 and col. 7, lines 13-18).
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claims 15 and 16, Ishida et al., teaches the outer surface of the first current collector layer and the second current collector layer further having a protection layer (col. 3, lines 56-58 and col. 7, lines 13-18).  Ishida et al., teaches the materials of protection layer is selected from epoxy (col. 10, lines 35-42),  acrylic resin (col. 3, lines 56-58 and col. 7, lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the battery structure of Yokouchi et al., in order to provide a current collector that would provide an improved reinforcement.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Response to Arguments
4.	Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argues “the cited references are silent concerning “a ceramic spacer layer, disposed on the first active material layer, the spacer layer completely covering a top surface of the first active material layer; a first plastic frame, disposed on a side wall of the spacer layer, the first plastic frame having a protruding part, the protruding part extending to a top surface of the spacer layer ... wherein the protruding part extends partly over the top surface of the spacer layer between the spacer layer and the second active material layer” as recited in claim 1”. However, claim 1 was amended to add the claim limitation “ceramic spacer”, which new secondary reference, Chu, US 5523179, addresses in this Office Action. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727

/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727